t c memo united_states tax_court james j kay petitioner v commissioner of internal revenue respondent docket no 12545-07l filed date james j kay pro_se heather d horton for respondent memorandum findings_of_fact and opinion gale judge pursuant to sec_6330 petitioner seeks review of respondent’s determination to sustain a notice_of_federal_tax_lien with respect to petitioner’s unpaid federal 1unless otherwise noted all section references are to the internal_revenue_code_of_1986 as amended all dollar amounts have been rounded to the nearest dollar income taxes for through and frivolous_return penalty for the issues for decision are whether petitioner is precluded from challenging his underlying tax_liabilities for those years whether respondent abused his discretion in upholding the notice_of_federal_tax_lien and whether the court should impose a penalty under sec_6673 at the time the petition was filed petitioner resided in arizona findings_of_fact i petitioner’s unpaid federal_income_tax liabilities petitioner timely submitted to respondent a form_1040 u s individual_income_tax_return for taxable_year the return reported wages of dollar_figure on line but treated this amount as adding up to zero for total income on line resulting in adjusted_gross_income of zero on line similarly zeros were entered on all lines for computing petitioner’s tax_liability the jurat contained an asterisk referencing two pages attached to the return which inter alia advised respondent that petitioner’s compensation_for his labor was not taxable and if respondent believed otherwise it was respondent’s duty to provide me with the sections of the internal_revenue_code which make me subject_to the internal revenue income_tax respondent subsequently examined the return and on date issued a notice_of_deficiency to petitioner which determined that the reported wages were taxable_income resulting in a deficiency of dollar_figure and that petitioner was liable for a negligence_penalty under sec_6662 and b of dollar_figure petitioner did not petition the court for a redetermination with respect to this notice on date respondent assessed the deficiency and penalty for together with statutory interest and sent petitioner a statutory notice of balance due on date respondent assessed a frivolous_return penalty under sec_6702 with respect to petitioner’s return on date petitioner filed untimely income_tax returns for taxable years and which reported taxes due of dollar_figure dollar_figure and dollar_figure respectively petitioner failed to pay the taxes reported as due on various dates in date respondent assessed the reported taxes as well as additions to tax under sec_6651 and for failure_to_file and pay timely for these years together with statutory interest and sent petitioner statutory notices of balance due petitioner did not file a timely tax_return for taxable_year on date respondent prepared a substitute for return under sec_6020 for respondent issued a notice_of_deficiency to petitioner dated date which determined a deficiency for of dollar_figure together with an addition_to_tax under sec_6651 of dollar_figure petitioner did not petition the court for a redetermination with respect to this notice on date respondent assessed the deficiency and addition for together with statutory interest and sent petitioner a statutory notice of balance due as of date petitioner had not filed federal_income_tax returns for or ii respondent’s collection actions respondent issued petitioner a notice_of_intent_to_levy and notice of your right to a hearing notice_of_levy on date with respect to the unpaid tax and sec_6662 penalty for respondent’s form_4340 certificate of assessments payments and other specified matters concerning the deficiency and sec_6662 penalty for indicates that on date respondent received a signed return receipt with respect to the notice_of_levy petitioner did not request a hearing with respect to the notice_of_levy on date petitioner entered into an installment_agreement with respect to his tax_liabilities for and on various dates in date petitioner entered into installment agreements with respect to his tax_liabilities for and between date and date petitioner made sporadic payments on his tax_liability before defaulting on date respondent issued petitioner a notice_of_intent_to_levy and notice of your right to a hearing notice_of_levy with respect to his unpaid taxes for through and the sec_6702 penalty for respondent’s forms concerning the unpaid taxes for through and the sec_6702 penalty for indicate that on date respondent received a signed return receipt with respect to the notice_of_levy petitioner did not request a hearing with respect to the notice_of_levy respondent filed the notice_of_federal_tax_lien at issue on date respondent sent petitioner a notice_of_federal_tax_lien filing and your right to a hearing under sec_6320 cdp_notice on date the cdp_notice advised petitioner that respondent filed the notice_of_federal_tax_lien because of his unpaid income taxes for through and sec_6702 penalty for respondent enclosed a form request for a collection_due_process_hearing with the cdp_notice petitioner completed the form supplying the following explanation of his disagreement with the lien i dispute that the taxpayer status has created or represents an actual tax_liability for me on date petitioner hand-carried the form to respondent’s local office in tucson arizona which accepted the form and stamped it received by that office on the same date the form also bears a stamp indicating that it was received by respondent’s appeals_office on date respondent’s appeals_office assigned petitioner’s case to a settlement officer the settlement officer took the position on the basis of the date petitioner’s form was received by the appeals_office that the form was untimely filed accordingly the settlement officer determined that petitioner was entitled to an equivalent_hearing and on date sent petitioner a letter scheduling the hearing by telephone for date in the letter the settlement officer advised petitioner that the issues raised in his hearing request were frivolous and that she would consider whether respondent met the requirements of any applicable law or administrative procedure any nonfrivolous issues petitioner wished to discuss and whether petitioner owed the amount asserted as due but only if petitioner had no prior opportunity to dispute it with the appeals_office or did not receive a statutory_notice_of_deficiency in the letter the settlement officer also advised petitioner that if he wanted her to consider collection alternatives he should submit a completed form 433-a collection information statement for wage earners and self-employed individuals submit a statement indicating what account resolution he was proposing and file federal_income_tax returns due for and she also warned petitioner that the tax_court was empowered to impose sanctions of up to dollar_figure for instituting or maintaining a case primarily for delay or for taking a position that is frivolous or groundless petitioner mailed the settlement officer a letter dated date in which he advanced various frivolous arguments including disputing his status as a u s citizen and taxpayer on date the settlement officer conducted an equivalent_hearing with petitioner according to the settlement officer’s case activity report during the hearing petitioner advanced only frivolous arguments and did not want to discuss a resolution on date the appeals_office sent petitioner a decision letter concerning equivalent_hearing under sec_6320 and or sustaining the notice_of_federal_tax_lien the decision letter stated that petitioner had failed to raise any nonfrivolous issues offer a reasonable collection alternative submit the requested form 433-a or file delinquent tax returns accordingly the appeals_office upheld the filing of the notice_of_federal_tax_lien petitioner filed a timely petition contesting the decision letter in his petition petitioner stated i seek an understanding of what the irs bases its claim upon going back to the very jurisdiction to tax an individual if indeed an individual is actually liable here if the taxpayer is liable what is the nexus if any between me and the taxpayer i jurisdiction opinion respondent now concedes and we agree for purposes of our jurisdiction that petitioner’s hand-carried request for a hearing was timely see sec_301_6091-1 c proced admin regs consequently the decision letter he received is treated as a notice_of_determination see 119_tc_252 as the decision letter was issued after date we likewise have jurisdiction to review respondent’s collection action with respect to the sec_6702 penalty ii collection hearing procedure sec_6320 requires the secretary to send written notice to the taxpayer of the filing of a notice of lien and of the taxpayer’s right to an administrative hearing on the matter at the hearing a taxpayer may raise any relevant issue including challenges to the appropriateness of the collection action and possible collection alternatives sec_6330 a sec_6330 was amended by the pension_protection_act of ppa publaw_109_280 120_stat_1019 to confer exclusive jurisdiction on this court to review all collection actions regardless of the tax involved effective for determinations made days after the date of enactment of the ppa date or date id sec_855 120_stat_1019 see also 130_tc_44 n taxpayer may challenge the existence or amount of the underlying tax_liability but only if the taxpayer did not receive a notice_of_deficiency or otherwise have an opportunity to dispute the tax_liability see sec_6330 114_tc_604 the phrase underlying tax_liability includes the tax_deficiency additions to tax penalties and statutory interest 115_tc_329 following the hearing the appeals_office must issue a notice_of_determination concerning the proposed collection action in making the determination the appeals officer is required to take into consideration his verification that the requirements of applicable law and administrative procedure have been met relevant issues raised by the taxpayer and whether the proposed collection action appropriately balances the need for efficient collection_of_taxes with a taxpayer’s concerns regarding the intrusiveness of the proposed collection action sec_6330 if the taxpayer disagrees with the determination the taxpayer may seek judicial review by petitioning this court sec_6330 iii whether petitioner may challenge the underlying tax_liabilities respondent contends that sec_6330 precludes petitioner from challenging the existence or amount of his underlying tax_liabilities for through because petitioner had a prior opportunity to dispute them the and notices of levy covered petitioner’s unpaid taxes and penalties for all years at issue including the frivolous_return penalty for the forms in evidence record that signed return receipts for the notices of levy were received by respondent and petitioner has not disputed that he received the notices of levy therefore petitioner previously had an opportunity to dispute the underlying liabilities and is precluded from doing so now under sec_6330 see 126_tc_356 this statutory preclusion is triggered by the opportunity to contest the underlying liability even if the opportunity is not pursued emphasis added iv review of the determination for abuse_of_discretion because the validity of the underlying tax_liability is not properly at issue we review the determination for abuse_of_discretion see sego v commissioner supra pincite 114_tc_176 in reviewing for abuse_of_discretion under sec_6330 generally we consider only arguments issues and other matters that were raised at the sec_6330 hearing or otherwise brought to the attention of the appeals_office 129_tc_107 see also sec_301_6320-1 q a-f3 proced admin regs however we review whether the appeals officer verified compliance with applicable law under sec_6330 without regard to whether the taxpayer raised it as an issue at the appeals hearing 131_tc_197 the appeals_office abuses its discretion if its discretion has been exercised arbitrarily capriciously or without sound basis in fact 91_tc_1079 petitioner has not advanced any argument or presented any evidence that would allow us to conclude that the determination to sustain the lien was arbitrary capricious or without foundation in fact or otherwise an abuse_of_discretion see eg giamelli v commissioner supra pincite the record indicates that the only issues petitioner raised throughout the sec_6330 administrative process in his petition and at trial were frivolous tax-protester arguments we do not address petitioner’s frivolous arguments with somber reasoning and copious citations of precedent as to do so might suggest that these arguments possess some degree of colorable merit see 737_f2d_1417 5th cir 3for example at trial petitioner testified that he was born an american citizen but was not born a u s taxpayer he also testified that the united_states is a corporation to which he holds no allegiance and that therefore the united_states may not tax him petitioner has not submitted form 433-a or offered a collection alternative given his failure_to_file returns for and he would in any event not be eligible to have one considered see 412_f3d_819 7th cir affg 123_tc_1 nelson v commissioner tcmemo_2009_108 pavlica v commissioner tcmemo_2007_ rodriguez v commissioner tcmemo_2003_153 londono v commissioner tcmemo_2003_99 mccorkle v commissioner tcmemo_2003_34 according to respondent’s decision letter the settlement officer verified through transcript analysis that valid assessments of the underlying tax_liabilities were made for all years including the frivolous_return penalty for petitioner has not disputed the foregoing certified transcripts of account for each year are in the record and they demonstrate compliance with assessment procedures we accordingly find that the settlement officer verified that all requirements of applicable law and administrative procedure were met further the settlement officer concluded that the filing of the notice_of_federal_tax_lien balanced the need for efficient collection_of_taxes with concerns that the collection action be no more 4given that the underlying tax_liability for is not subject_to challenge in this proceeding we have no occasion to consider whether petitioner is liable for a negligence_penalty under sec_6662 for when respondent determined that the return he filed for that year was a frivolous_return within the meaning of sec_6702 see 114_tc_136 intrusive than necessary on the basis of the foregoing we conclude that respondent did not abuse his discretion in sustaining the notice_of_federal_tax_lien v sec_6673 penalty respondent filed a motion to impose a penalty under sec_6673 sec_6673 authorizes the court to require a taxpayer to pay to the united_states a penalty in an amount not to exceed dollar_figure whenever the taxpayer’s position is frivolous or groundless or the taxpayer has instituted or pursued the proceeding primarily for delay in 115_tc_576 we issued an unequivocal warning to taxpayers concerning the imposition of a penalty under sec_6673 on those taxpayers who abuse the protections afforded by sec_6320 and sec_6330 by instituting or maintaining actions under those sections primarily for delay or by taking frivolous or groundless positions in such actions in respondent’s date letter respondent warned petitioner of the possibility of sanctions for making frivolous arguments the court issued a pretrial order on date that advised petitioner about sec_6673 and likewise warned of the possibility of penalties if petitioner continued to advance frivolous arguments nonetheless petitioner asserted patently frivolous arguments in his petition in response to the court’s date order and at trial we accordingly shall impose a penalty of dollar_figure on petitioner pursuant to sec_6673 to reflect the foregoing an appropriate order and decision will be entered
